Order of disposition, Family Court,' New York Count/ (Mary Bednar, J.), entered on or about June 2, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts that, if committed by an adult, would have constituted criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s participation in the sale was established by evidence that after the undercover officer offered to buy drugs, appellant responded affirmatively to his companion’s question as to whether “we” had crack, that the two left the officer and entered and exited a building together, and that shortly after the companion consummated the sale, the two were apprehended in each other’s company. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.